Citation Nr: 0025139	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-45 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty for more than twenty years, 
prior to his retirement in May 1976.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1996 rating decision of the Regional Office (RO) 
that denied the veteran's claims for service connection for a 
psychiatric disability and for a total rating based on 
individual unemployability due to service-connected 
disability.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. Service connection is in effect for Meniere's disease, 
evaluated as 30 percent disabling; osteoarthritis of the 
cervical, thoracic and lumbar spine, evaluated as 20 percent 
disabling; hiatal hernia, evaluated as 10 percent disabling; 
and for residuals of an injury to the right index finger, 
evaluated as noncompensable.  The combined schedular 
evaluation is 50 percent.

2. The service medical records are negative for complaints or 
findings of a psychiatric disability.  

3. A psychiatric disability was first manifested many years 
after service, and there is no competent medical evidence 
linking it to service or to any of the veteran's service-
connected disabilities.  

4. The veteran received a GED and has work experience as a 
carpenter.

5. His service-connected disabilities are not so severe as to 
prevent him from engaging in employment consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a psychiatric 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

2. A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for a Psychiatric Disability 

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim.  
38 U.S.C.A. § 5107; Morton v. West, 12 Vet. App. 477 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), the Court held that a 
"claim must be accompanied by evidence."  Id. at 611.  As 
will be explained below, the veteran's claim of entitlement 
to service connection for a psychiatric disability is not 
well grounded.  

Factual background

The service medical records are negative for complaints or 
findings pertaining to a psychiatric disability.  The veteran 
was hospitalized on at least four occasions in 1965 at the 
U.S. Army General Hospital, Landstuhl.  There was no 
indication of any treatment for psychiatric complaints.  On a 
report of medical history in February 1976, in conjunction 
with the retirement examination, the veteran denied any 
psychiatric symptoms, including trouble sleeping, depression 
or excessive worry, loss of memory or nervous trouble of any 
sort.  On the retirement examination in February 1976, a 
psychiatric evaluation was normal.

Department of Veterans Affairs (VA) outpatient treatment 
records dated from 1992 to 1996 have been associated with the 
claims folder.  It was noted in January 1992 that the veteran 
wanted a psychiatric evaluation due to multiple problems 
since his retirement from service, including the fact that he 
was in prison from 1988 to 1991 for molesting his daughter 
and a divorce.  The diagnosis was deferred, but it was 
indicated that major depression should be ruled out.  An 
undated initial treatment plan reflects an Axis I diagnosis 
of dysthymic disorder.  An intake outline dated January 1993 
shows that the veteran wanted to be evaluated for his 
behavior and lack of motivation.  Following a mental status 
evaluation, the tentative Axis I diagnosis was dysthymic 
disorder.  

In August 1999, the RO contacted the VA Medical Center in 
Walla Walla, where the veteran reported he had been treated 
in 1978 and 1979 for a nervous condition.  In January 2000, 
that facility indicated it could not find any records of the 
veteran.  

The veteran has been granted service connection for Meniere's 
disease, evaluated as 30 percent disabling; osteoarthritis of 
the cervical, thoracic and lumbar spine, evaluated as 20 
percent disabling; hiatal hernia, evaluated as 10 percent 
disabling; and for residuals of an injury to the right index 
finger, evaluated as noncompensable.  The combined schedular 
evaluation is 50 percent

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The veteran asserts that service connection is warranted for 
a psychiatric disability.  He argues that he was seen by a 
psychiatrist at Landstuhl Army Hospital in 1965 for 
psychiatric complaints.  He also reports that he received 
treatment for a nervous condition by the VA a few years 
following his retirement from service.  It is significant to 
point out, however, that the service medical records do not 
show any treatment for a psychiatric disability when 
hospitalized at Landstuhl.  In addition, when he was examined 
in February 1976, prior to his retirement from service, he 
specifically denied that he had experienced any psychiatric 
symptoms, and a psychiatric evaluation at that time failed to 
reveal any abnormality.  Although the veteran alleged that he 
was treatment by the VA at its facility in Walla Walla from 
1978 to 1979, when that medical center was contacted, it 
could not provide any records showing he had been treated.  
The initial clinical evidence of any psychiatric disability 
was in 1992.  The Board acknowledges that dysthymic disorder 
was diagnosed in 1993.  However, no competent medical 
evidence has been submitted demonstrating that it is either 
related to service or to the veteran's service-connected 
disabilities.  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, the veteran's lay assertions to the effect 
that he has a psychiatric disability that is either related 
to service or to his service-connected disabilities are 
neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  Accordingly, based on the 
evidence of record, the Board finds that the veteran's claim 
for service connection for a psychiatric disability must be 
denied as not well grounded.

Where, as in this appeal, the veteran has failed to present 
evidence of a well-grounded claim, the VA is under no duty to 
assist the veteran in any further development of the claim.  
See 38 U.S.C.A. § 5107(a); Morton v. West, supra. (VA cannot 
assist a claimant in developing a claim that is not well 
grounded).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  

Accordingly, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for the claim of entitlement to service 
connection for a psychiatric disability.  See Robinette, 8 
Vet. App. at 77-80; see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

II.  A Total Rating Based on Individual 
Unemployability Due to Service-connected Disability 

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected 
disabilities that are within the competence of a lay party to 
report are sufficient to conclude that his claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).



Factual background

The veteran submitted a claim for a total rating based on 
individual unemployability due to service-connected 
disability in April 1996.  He reported that he had received a 
GED and that he had work experience as a carpenter.  It was 
noted that he had last worked on a full-time basis in 1984.  

VA outpatient treatment records dated from 1992 to 1996 
reflect treatment primarily for disabilities for which 
service connection has not been established.  The veteran was 
noted to have diabetes mellitus and perirectal lesions, 
probably tinea cruris, in January 1995.  In February 1995, he 
was referred for an episode of vertigo secondary to Meniere's 
disease.  He was seen in January 1996 and it was indicated 
that he had a history of diabetes mellitus, type II for 
years.  Following an examination, the impression was diabetes 
mellitus, poorly controlled.  The veteran was seen in 
February 1996 and was noted to be temporarily depressed and 
sad.  The examiner commented that in his opinion, the veteran 
was disabled from depression, PTSD from Vietnam combat and 
from leg and back injuries and he would never work again.  

Additional VA outpatient treatment records show that the 
veteran was seen in September 1996 and was noted to be status 
post emergency vitrectomy.  Later that month, he was referred 
for an evaluation of carotid stenosis.  In November 1996, the 
veteran was seen for chronic neck pain.  He reported right 
arm weakness, numbness and tingling in the right thigh.  An 
examination showed tenderness to palpation in the bilateral 
paraspinals and the upper trapezius.  There was also 
decreased sensation to pinprick.  The assessments were 
chronic neck pain, likely myofascial in etiology, rule out 
cervical radiculopathy and parasthesisas, likely secondary to 
right carpal tunnel syndrome.  The following month, the 
veteran was seen in the renal clinic.  The impression was 
solitary functioning kidney, most likely from vascular 
disease.

The veteran was scheduled for VA examinations for his 
service-connected disabilities in August 1999, but he failed 
to report for them.

Analysis 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board further notes that it is bound in its 
decisions by the regulations, the Secretary's instructions 
and the precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regards to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VA O.G.C. Prec. 
Op. No. 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15 (1999).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes if difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. 4.16(a) (1999).  Van Hoose v. Brown, 4 Vet. App. at 
363.

As noted above, the veteran has been granted service 
connection for Meniere's disease, evaluated as 30 percent 
disabling; osteoarthritis of the cervical, thoracic and 
lumbar spine, evaluated as 20 percent disabling; hiatal 
hernia, evaluated as 10 percent disabling; and for residuals 
of an injury to the right index finger, evaluated as 
noncompensable.  The combined schedular rating is 50 percent.  
The Court, in Fisher v. Principi, 4 Vet. App. 57 (1993), held 
that in a claim for a total rating for compensation purposes 
based on individual unemployability, where the disability 
rating did not entitle the appellant to a total disability 
rating under 38 C.F.R. § 4.16(a), the rating board must also 
consider the applicability of 38 C.F.R. § 4.16(b), and that 
the decision (or non-decision) by the RO whether to refer a 
case to the Director for extra-schedular consideration under 
§ 4.16(b) is an adjudicative decision subject to review by 
the Board and the Court.  In this case, the veteran does not 
meet the schedular standards under 38 C.F.R. § 4.16(a), and 
there is no competent evidence that he is unemployable due to 
his service-connected disabilities.  

The extensive VA outpatient treatment records disclose that 
most of the treatment the veteran has received has been for 
nonservice-connected disabilities.  He was treated for an 
episode of vertigo in February 1995.  The Board also notes 
that he was seen for chronic neck pain in November 1996.  The 
Board concedes that a medical provider concluded in February 
1996 that the veteran was disabled from depression, PTSD from 
Vietnam and from his leg and back injuries, and that he could 
never work again.  Clearly, the examiner stated that the 
veteran was unable to work due to a combination of 
disabilities, and the only one for which service connection 
has been established was a back disability.  While he argues 
that he is unable to work due to his service-connected 
disabilities, as a layman, the veteran is not competent to 
make a medical conclusion as he lacks the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

As set forth above, the question is whether the veteran is 
capable of performing the acts required by employment.  
Clearly, his service-connected disabilities are not shown to 
be so severe as to preclude all forms of gainful employment.  
In this regard, there is no competent medical evidence of 
record demonstrating that the veteran is unemployable solely 
due to his service-connected disabilities.  The Board finds 
that the medical evidence of record is of greater probative 
value than the statements of the veteran, including his 
hearing testimony.  Thus, the weight of the evidence is 
against the claim for a total rating based on individual 
unemployability due to service-connected disability.


ORDER

Service connection for a psychiatric disability is denied.  A 
total rating based on individual unemployability due to 
service-connected disability is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

